United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
DEPARTMENT OF DEFENSE,
New Cumberland, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1299
Issued: September 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 16, 2007 appellant filed a timely appeal from September 25, 2006 and
January 19, 2007 merit decisions of the Office of Workers’ Compensation Programs denying his
occupational disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained a left knee condition
causally related to factors of his federal employment.
FACTUAL HISTORY
On July 21, 2006 appellant, then a 59-year-old distribution process worker, filed an
occupational disease claim alleging that repeatedly dismounting a forklift caused a repetitive
motion injury to his left knee. He stopped work on March 10, 2006 and returned to work with
restrictions on March 20, 2006.

In a report dated March 10, 2006, Dr. David A. Keller, Board-certified in family practice,
discussed appellant’s history of left knee pain for several days going up and down steps at work.
He noted that appellant had a history of previous surgery. Dr. Keller diagnosed internal
derangement of the left knee.1
On March 20, 2006 Dr. Gregory A. Hanks, a Board-certified orthopedic surgeon, noted
that appellant experienced left knee pain for one month which increased when he performed his
“regular job which involves a lot of continuous up and down and impact….” He diagnosed
degenerative joint disease of the left knee. Dr. Hanks stated, “Unfortunately [appellant] already
has advanced medial changes. I talked to him about his work situation. Appellant stated that the
pounding and the constant impact are really detrimental.” Dr. Hanks opined that appellant could
perform mostly sedentary duties.
He noted that he would eventually require an
unicompartmental or total knee replacement.
In a progress report dated April 13, 2006, Dr. Keller related, “[Appellant] came into our
office to see me on March 10, 2006 with complaints of left knee pain. He was having significant
difficulty, particularly going up and down the steps at work. [Appellant] does this quite a bit at
his job. He has found that the knee swells and he has had pain there in the past as well.”
Dr. Keller opined that appellant could work light duty. He noted that x-rays revealed “advanced
medial joint space narrowing with near bone to bone contact and minimal osteophytes.”
Dr. Keller stated, “I do believe this knee issue is [w]orkers’ [c]ompensation in origin. It is an
exacerbation of an underlying problem.”
Appellant related to Dr. Hanks on April 26, 2006 that he continued to experience pain
with significant standing or walking and had difficulty with stairs. He indicated that he was
“filing a workers’ comp[ensation] claim for a repetitive motion impact claim.” Dr. Hanks noted
that appellant performed repetitive work for 20 years getting on and off a forklift. He diagnosed
degenerative joint disease of the left knee with advanced medial compartment changes.
Dr. Hanks opined that appellant could work light duty.
In a progress report dated June 21, 2006, Dr. Keller noted that appellant was doing well
after a left knee injection. He currently performed predominately sedentary work and planned to
retire. Dr. Keller diagnosed advanced left knee, advanced medial compartment degenerative
joint disease and opined that appellant would require a total knee replacement in the future. He
released appellant from treatment and found that he should work light duty until retirement.
On August 18, 2006 the Office requested additional factual and medical information from
appellant, including a detailed medical report from his attending physician addressing the causal
relationship between any diagnosed condition and employment factors. In a statement dated
September 1, 2006, appellant attributed his left knee condition primarily to repetitively getting
on and off a forklift onto a hard surface. He worked on the forklift for more than 20 years.
Appellant related that he underwent arthroscopic surgery of the left knee in 1995.
By decision dated September 25, 2006, the Office denied appellant’s claim on the
grounds that the medical evidence was insufficient to establish that he sustained a left knee
1

Appellant also submitted reports from a nurse dated March 20 and 24, 2006.

2

condition causally related to the accepted work factors. On October 19, 2006 he requested either
an oral hearing or a review of the written record. Appellant submitted a progress report from
Dr. Hanks dated March 14, 2006 which duplicated his March 20, 2006 report.
Following a review of the written record, in a decision dated January 19, 2007, an Office
hearing representative affirmed the September 25, 2006 decision. The hearing representative
found that appellant had not submitted a medical report relating a definite diagnosis to the
accepted work factors.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;5 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;6 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.7
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence, which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.8 The
opinion of the physician must be based on a complete factual and medical background of the

2

5 U.S.C. §§ 8101-8193.

3

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

4

See Ellen L. Noble, 55 ECAB 530 (2004).

5

Michael R. Shaffer, 55 ECAB 386 (2004).

6

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

7

Beverly A. Spencer, 55 ECAB 501 (2004).

8

Conrad Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

3

claimant,9 must be one of reasonable medical certainty10 explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
claimant.11
ANALYSIS
Appellant attributed his left knee condition to repeatedly getting on and off a forklift onto
a hard surface for over 20 years in the course of his federal employment. The employing
establishment did not dispute that he performed the work described. The issue, therefore, is
whether the medical evidence establishes a causal relationship between the claimed conditions
and the identified employment factors.
On March 10, 2006 Dr. Keller noted that appellant experienced knee pain going up and
down steps at work.12 He diagnosed internal derangement of the left knee. As Dr. Keller did not
offer any specific opinion regarding the cause of appellant’s condition, his report is of
diminished probative value on the issue of causal relationship.13
In a progress report dated April 13, 2006, Dr. Keller discussed appellant’s history of left
knee pain particularly when he used the steps at work. He listed findings of advanced medial
joint space narrowing by x-ray. Dr. Keller opined that appellant’s “knee issue is [w]orkers’
[c]ompensation in origin. It is an exacerbation of an underlying problem.” Dr. Keller did not,
however, provide any rationale for his finding or explain the nature of the underlying problems
and how and why appellant’s employment exacerbated the condition. A mere conclusion
without the necessary rationale explaining how and why a physician believes that a claimant’s
accepted exposure could result in a diagnosed condition is not sufficient to meet a claimant’s
burden of proof.14
In a report dated March 20, 2006, Dr. Hanks noted appellant’s history of knee pain while
performing repetitive up and down motion during the course of his usual employment.15 He
stated, “[Appellant] said [that] the pounding and the constant impact are really detrimental.”
Dr. Hanks diagnosed degenerative joint disease of the left knee with advanced medial changes.
He found that appellant should perform mostly sedentary duties and noted that he would need
unicompartmental or total knee replacement at some point. While Dr. Hanks indicated that
appellant related that his employment duties worsened his condition, he did not provide an
9

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

10

John W. Montoya, 54 ECAB 306 (2003).

11

Judy C. Rogers, 54 ECAB 693 (2003).

12

Appellant also submitted March 2006 reports from a nurse. A nurse is not a “physician” under the Act and
thus, is not competent to render a medical opinion. 5 U.S.C. § 8101(2); Vincent Holmes, 53 ECAB 468 (2002).
13

Conrad Hightower, supra note 8.

14

See Beverly A. Spencer, supra note 7.

15

The report prepared by Dr. Hanks for Dr. Keller, was based on a March 14, 2006 examination of appellant.

4

independent opinion linking the diagnosed condition of degenerative joint disease to his work
duties. A physician’s report is of little probative value when it is based on a claimant’s belief
rather than the doctor’s independent judgment.16
On April 26, 2006 Dr. Hanks discussed appellant’s history of repetitive entering and
exiting a forklift for 20 years and noted that he was “filing a workers’ comp[ensation] claim for a
repetitive motion impact claim.” He diagnosed degenerative joint disease of the left knee with
advanced medial compartment changes and found that he could work with restrictions. While
Dr. Hanks noted appellant’s belief that his condition was due to repetitive motion and that he
was filing a claim for workers’ compensation, he failed to provide an independent determination
regarding causation. Consequently, Dr. Hanks’ opinion is of diminished probative value.17
An award of compensation may not be based on surmise, conjecture, speculation or upon
appellant’s own belief that there is a causal relationship between his claimed condition and his
employment.18 Appellant must submit a physician’s report in which the physician reviews those
factors of employment identified by him as causing his condition and, taking these factors into
consideration as well as findings upon examination and the medical history, explain how
employment factors caused or aggravated any diagnosed condition and present medical rationale
in support of his or her opinion.19 He failed to submit such evidence and therefore failed to
discharge his burden of proof.20
CONCLUSION
The Board finds that appellant has not established that he sustained a left knee condition
causally related to factors of his federal employment.

16

Earl David Seale, 49 ECAB 152 (1997).

17

Id.

18

Patricia J. Glenn, 53 ECAB 159 (2001).

19

Robert Broome, 55 ECAB 339 (2004).

20

Appellant submitted new evidence with his appeal. The Board has no jurisdiction to review evidence submitted
for the first time on appeal; see 20 C.F.R. § 501.2(c).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 19, 2007 and September 25, 2006 are affirmed.
Issued: September 21, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

